139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Gabriel OROZCO, Defendant-Appellant.
No. 96-50631.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1998.Submitted Feb. 9, 1998**

Appeal from the United States District Court for the Central District of California Terry J. Hatter, Jr., District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Gabriel Orozco appeals the sentence imposed following his guilty plea to one count of being an illegal alien found in the United States in violation of 8 U.S.C. § 1326(a) and (b)(1).  The district court granted Orozco's request to depart downward from criminal history category VI to criminal history category IV and imposed sentence at the bottom of the resulting guidelines range.


3
Orozco now asserts that the district court erred by refusing to depart further.  This contention is waived because the district court granted Orozco exactly the sentence he requested.  See United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991) (only in exceptional circumstances will the court of appeals consider arguments raised for the first time on appeal).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3